     Case 1:19-mj-00198-MSK-GPG Document 1 Filed 08/28/19 USDC Colorado Page 1 of 1

$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                      District of Colorado
                                                BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                          &DVH1R    19-mj-00198-GPG



                    'DQLHO $OIUHG *DOOHJRV

                            Defendant(s)


                                                &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                  $XJXVW                LQWKHFRXQW\RI               0HVD          LQWKH
                        'LVWULFWRI          &RORUDGR         WKHGHIHQGDQW V YLRODWHG

             Code Section                                                   Offense Description
 86&   F                              ,QWHUVWDWH WUDQVPLVVLRQ RI FRPPXQLFDWLRQV FRQWDLQLQJ WKUHDWV WR NLGQDS RU
                                               LQMXUH




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
          6HH $IILGDYLW DWWDFKHG KHUHWR DQG KHUHE\ LQFRUSRUDWHG E\ UHIHUHQFH




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u

                                                                                                V -RKQ %XVFK
                                                                                             Complainant’s signature

                                                                                               -RKQ %XVFK6$
                                                                                              Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFHVXEPLWWHGDWWHVWHGWRDQGDFNQRZOHGJHGE\UHOLDEOHHOHFWURQLFPHDQV
                                                   ✔

               
'DWH
                                                                                                Judge’s signature

&LW\DQGVWDWH                       *UDQG -XQFWLRQ &2                                *RUGRQ 3 *DOODJKHU860-
                                                                                              Printed name and title
